DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to US Application No. 16/657,168 is ineffective because it is an unpublished application.  It should be replaced by US Patent No. 11.326.090.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 11,326,090 ( “‘090 “ herein) Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘090  independent claim limitations incorporated by its dependent claims are included in the instant application claim 1limitation. All the claims dependent of claim 1 are also rejected.

Claims 1, 9, 10, 12, 14, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9,10, 12, 14, 15, and 16 of copending Application No. 17/707 676 (“’676” herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the’676 application independent claim limitations incorporated by its dependent claims are included in the instant application claim 1 limitation. All the claims dependent of claim 1 are also rejected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saboowala et al. (US 9,868,893 B2) Methods And Compositions For Use In Oil And/or Gas Wells teaches Methods and compositions comprising an emulsion or a microemulsion for use in various aspects of the life cycle of an oil and/or gas well are provided. In some embodiments, the emulsion or the microemulsion comprises water, a solvent, and a surfactant, and optionally, one or more additives. In some embodiments, methods for preventing, reducing, or eliminating a crude oil emulsion in an oil and/or gas well are provided, Wagle et al. (US 9,976,069 B2) Invert Emulsion For Swelling Elastomer And Filtercake Removal In A Well teaches A treatment fluid and method for simultaneously swelling an oil-swellable elastomer and breaking a filtercake in a well. The treatment fluid includes an emulsion comprising: (i) a continuous oil phase, wherein the oil phase comprises: (a) an oil; and (b) an emulsifier; and (ii) an internal aqueous phase, wherein the aqueous phase comprises: (a) water; and (b) a water-soluble hydrolyzable ester of a carboxylic acid; wherein the emulsion is stable to hydrolysis of the water-soluble hydrolyzable ester of the carboxylic acid. A method of treating a well includes the steps of: (A) forming the treatment fluid; and (B) introducing the treatment fluid into the portion of the wellbore, wherein: (i) a filtercake has been previously formed in the portion of the wellbore, wherein the filtercake comprises an acid-soluble or an acid-degradable material; and (ii) an oil-swellable elastomer has been previously deposited or positioned in the portion of the wellbore, and Li et al. (US 10,233,385 B2) Well Treatment Methods And Fluids With GLDA Salt teaches A well servicing fluid includes ingredients including a GLDA salt, a crosslinker, and a viscosifying agent that is not crosslinked by the crosslinker. A well treatment method includes forming a well servicing fluid with ingredients including a GLDA salt, a viscosifying agent, and a crosslinker, the GLDA salt containing a metal cation chelated with a GLDA anion. The well servicing fluid is inserted into a well in a formation. The method includes crosslinking the viscosifying agent and attaining a first viscosity of the well servicing fluid using the crosslinker. After the attaining of the first viscosity, viscosity of the well servicing fluid in the well is decreased to a second viscosity less than the first viscosity by using the GLDA anion. The GLDA salt may be a GLDA calcium salt and the crosslinker may be a zirconium crosslinker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/09/2022